Bridges, J.
(dissenting) — In the case of Glover v. Richardson & Elmer Co., 64 Wash. 403, 116 Pac. 861, we said:
*265“"Whether a person performing work for another is performing it as an independent contractor or as a servant or employee of that other is a question not always easy of solution, but all of the authorities agree that the test of the relationship is the right of control on the part of the employer.”
In that case we quoted approvingly from 26 Cye. 1546, as follows:
“ ‘An independent contractor is one who, carrying on an independent business, contracts to do a piece of work according to his own methods, and without being subject to the control of his employer as to the means by which the result is to be accomplished, but only as to the result of the work. Generally the circumstances which go to show one to be an independent contractor, while separately they may not be conclusive, are the independent nature of his business, the existence of a contract for the performance of a specified piece of work, the agreement to pay a fixed price for the work, the employment of assistants by the employee who are under his control, the furnishing by him of the necessary materials, and his right to control the work while it is in progress except as to results.’ ”
Under the distinctions thus drawn (which I think are correct and in accord with the great weight of authority), I cannot come to the conclusion' that the deceased, Henry Machenheimer, was an independent contractor and not a servant of the logging company. The court’s opinion shows that he was employed by the hour and not by the job; that the logging company furnished a part of the tools Avith which he did the work; that it kept his time; that he Avas informed that he should work the same number of hours as the rest of the employees of the camp and should not be permitted to work overtime; that the superintendent of the company reserved the right to direct upon what boilers the deceased should work and as to how that *266work should be done. He also had the right to discharge the deceased for any reason. All of these conditions, it seems to me, are inconsistent with the idea that the deceased was an independent contractor.
Indeed, all of the elements that go to make up the ordinary and everyday relationship of employer and employee exist here, except that the deceased was a member of a firm which did the major portion of its work in a shop belonging to that firm, but which on occasion send members of the firm out to do work such as was done in this case, and except, also, that the pay was sent directly to the firm and not to the deceased. It seems to me that these excepted items are of no considerable importance. If the deceased and his partners were independent workmen when they worked in their own shop, they ceased to be such when they went out to work on the premises and under the control and supervision of another. For these reasons, I dissent.
Parker and Pemberton, JJ., concur with Bridges, J.